Title: 4th.
From: Adams, John Quincy
To: 


       I heard Mr. Andrews preach, his sermons were both very short; but better I think than those he delivered last Sunday; his text was, “If they believe not Moses and the prophets, neither would they be perswaded though one rose from the dead.” Pickman observed, that there was a Sermon of Archbishop Tillotson, from the same Text, and the similarity is such as proves that Mr. Andrews had read it; though not so great as to charge him with plagiarism. However, the people in this Town, are so bigotted that a Man of Mr. Andrews’s liberal religious sentiments will not be half so popular a preacher, as one who would rant and rave and talk nonsense for an hour together in his Sermon. I wrote a long Letter to my brother Tom; which I gave to Mr. An­drews; with whom I pass’d the evening at Mr. Bradbury’s. Dr. Sawyer, and Mr. Farnham, were likewise there. Parson Carey is still very unwell, insomuch, that there are but little hopes of his ever recovering, so as to attend constantly to the duties of his profession. Mr. Andrews is engaged to supply our pulpit three Sundays more. After which he is under other engagements till Commencement.
      